  Case 19-28076       Doc 34     Filed 06/04/20 Entered 06/04/20 13:06:00           Desc Main
                                   Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )   BANKRUPTCY CASE
                                               )
PETER GIANNAKARIS,                             )   NO.: 19-28076-DDC
                                               )
         Debtor.                               )   CHAPTER 13
                                               )
                                               )   JUDGE: DAVID D. CLEARY
                                               )


                                CERTIFICATE OF SERVICE

TO: SEE ATTACHED ADDRESSES

                                       CERTIFICATION

I, the undersigned Attorney, Certify that I served a copy of this Order to the Addresses attached
by electronic notice through ECF or by depositing the same at the U.S. Mail at 1 N. Dearborn
Suite 1200, Chicago, IL 60602 at 5:00 P.M. on June 4, 2020, with proper postage prepaid.

                                                      McCalla Raymer Leibert Pierce,
                                                      LLC
                                                      /s/ Dana O'Brien
                                                      ARDC# 6256415
                                                      1 N. Dearborn Suite 1200
                                                      Chicago, IL 60602
                                                      (312) 346-9088
  Case 19-28076        Doc 34   Filed 06/04/20 Entered 06/04/20 13:06:00      Desc Main
                                  Document     Page 2 of 4



                                      SERVICE LIST

To Trustee:                                            by Electronic Notice through ECF
Marilyn O. Marshall
224 South Michigan
Suite 800
Chicago, IL 60604


To Debtor:
Peter Giannakaris                                      Served via U.S. Mail
1300 E Mulberry Ln
Mount Prospect, IL 60056


To Attorney:                                           by Electronic Notice through ECF
David H Cutler
Cutler & Associates, Ltd.
4131 Main Street
Skokie, IL 60076


McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 19-28076       Doc 34     Filed 06/04/20 Entered 06/04/20 13:06:00              Desc Main
                                   Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
PETER GIANNAKARIS,                              )   NO.: 19-28076-DDC
                                                )
         Debtor.                                )   CHAPTER 13
                                                )
                                                )   JUDGE: DAVID D. CLEARY
                                                )


           PENNYMAC LOAN SERVICES, LLC’s, NOTICE OF DEBTOR’S REQUEST
              FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC


         Now comes Creditor PennyMac Loan Services, LLC (“Creditor”), by and

through undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request for

mortgage payment forbearance based upon a material financial hardship caused by the COVID

19 pandemic.

The Debtor recently contacted Creditor requesting a forbearance and has elected to not tender

mortgage payments to Creditor that would come due on the mortgage starting April 1, 2020

through June 1, 2020. Creditor holds a secured interest in real property commonly known as 1300

E Mulberry Ln Mount Prospect, IL 60056 as evidenced by claim number 7 on the Court’s claim register.

Creditor, at this time, does not waive any rights to collect the payments that come due during the

forbearance period. If the Debtor desires to modify the length of the forbearance period or make

arrangements to care for the forbearance period arrears, Creditor asks that the Debtor or Counsel

for the Debtor make those requests through undersigned counsel.

         Per the request, Debtor will resume Mortgage payments beginning July 1, 2020 and

will be required to cure the delinquency created by the forbearance period (hereinafter

“forbearance arrears”). Creditor has retained undersigned counsel to seek an agreement with
  Case 19-28076       Doc 34     Filed 06/04/20 Entered 06/04/20 13:06:00             Desc Main
                                   Document     Page 4 of 4



Debtor regarding the cure of the forbearance arrears and submit that agreement to the Court for

approval. If Debtor fails to make arrangements to fully cure the forbearance arrears, Creditor

reserves it rights to seek relief from the automatic stay upon expiration of the forbearance period.



                                                      Respectfully submitted,
                                                      /s/Dana O'Brien
                                                      Dana N. O’Brien, IL Bar No. 6256415
                                                      Attorney for Creditor
                                                      McCalla Raymer Leibert Pierce, LLC
                                                      1544 Old Alabama Road
                                                       Roswell, GA 30076
                                                      (678) 281-6444
                                                      dana.obrien@mccalla.com
